ORDER DISMISSING APPEAL
Mae H. Mann was convicted of one charge of possession of liquor with intent to sell it and two charges of contributing to the delinquency of a minor. On appeal the defendant appears to say that there was an unreasonable search of her person and an unreasonable search of her house and the area surrounding it (we suppose the police found liquor to be used as evidence), as well as a violation of her right to remain silent and not have what she says used against her in evidence without adequate warning. (The Miranda rule).
7 NTC Sec. 801(a) and Rule 2(a) of the Rules of Appellate Procedure require persons wishing to appeal to file reasons for their appeal. By this it is meant that a party is required to demonstrate to the Chief Justice and, if the matter is set for hearing, to the full court exactly how the trial court erred in the fact or in law. That was not done in this case, and the "brief" which was filed only sets forth conclusions. Therefore there is no probable cause for an appeal and it should be dismissed under 7 NTC Sec. 801(b).
In addition, there is utterly no evidence in the file that the defendant attempted to quash evidence prior to trial for violation of the restriction against unreasonable search and seizure or the Miranda rule. There is nothing to show the defendant attempted to raise the broad points raised on appeal before the trial court.
Due to the improper and inadequate status of this appeal I conclude this appeal is frivolous and taken to keep the defendant out of jail as long as possible.
Therefore this appeal is hereby DISMISSED and remanded for execution of the sentence of the District Court.